
	

114 HR 892 IH: Harvest Price Subsidy Reduction Act
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 892
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Duncan of Tennessee introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Federal Crop Insurance Act to prohibit the paying of premium subsidies on policies
			 based on the actual market price of an agricultural commodity at the time
			 of harvest.
	
	
 1.Short titleThis Act may be cited as the Harvest Price Subsidy Reduction Act. 2.Prohibition on premium subsidy for harvest price policiesSection 508(e) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)) is amended by adding at the end the following:
			
 (9)Prohibition on premium subsidy for harvest price policiesNotwithstanding any other provision of law and beginning with the 2016 reinsurance year, the Corporation may not pay any amount of premium subsidy in the case of a policy or plan of insurance that is based on the actual market price of an agricultural commodity at the time of harvest..
		
